Hoban, P. J.,
This is á complaint in assumpsit. The complaint sets forth a judgment in the Municipal Court of New York and nonpayment, attaching as an exhibit a “true and correct copy” of the record in the New York court.
Defendant objects that the exhibit is not an “exemplified copy”.
The objection is not valid. Exemplification is required as proof under the full faith and credit clause of the Federal Constitution and laws, but not as pleading. Mere averment of the judgment even without pleading jurisdictional facts for it is sufficient: Pa. R. C. P. 1019(e). As for the copy to be attached, Pa. R. C. P. 1019(A) only requires the material part to be attached, which in this instance is the judgment. The complaint is in adequate form and calls for an answer.
Now, December 12, 1951, the preliminary objection to the complaint is dismissed, defendant to plead over in 20 days.